Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158787(18)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JOYCE THURLOW, Personal Representative                                                               Elizabeth T. Clement
  of the Estate of KENNETH THURLOW,                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
                 Plaintiff-Appellee,
                                                                    SC: 158787
  v                                                                 COA: 343817
                                                                    Oakland CC: 2017-157840-NH
  WILLIAM BEAUMONT HOSPITAL
  and TODD SINGLETON, CRNA,
             Defendants-Appellants,
  and
  MICHAEL SIKORSKY, D.O., and
  AMERICAN ANESTHESIOLOGY OF
  MICHIGAN, P.C.,
             Defendants.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before February 6, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 25, 2019

                                                                               Clerk